    Case 21-10632-MBK
     UNITED            Doc 121 COURT
             STATES BANKRUPTCY  Filed 02/18/21 Entered 02/18/21 13:32:49                         Desc Main
     DISTRICT OF NEW JERSEY   Document      Page 1 of 12
     Caption in Compliance with D.N.J. LBR 9004-1(b)

     FOX ROTHSCHILD LLP
     49 Market St.
     Morristown, NJ 07960
     Mark E. Hall, Esq.
     Martha B. Chovanes, Esq.                                            Order Filed on February 18, 2021
     Michael R. Herz, Esq.                                               by Clerk
     mhall@foxrothschild.com                                             U.S. Bankruptcy Court
                                                                         District of New Jersey
     mchovanes@foxrothschild.com
     mherz@foxrothschild.com
     Telephone: (973) 992-4800
     Facsimile: (973) 992-9125
     Proposed Counsel for L’Occitane, Inc.

     In Re:

     L’OCCITANE, INC.,                                      Chapter 11

                                    Debtor.                 Case No. 21-10632-MBK

                                                            Judge: Michael B. Kaplan


                           ORDER ESTABLISHING CASE MANAGEMENT
                             AND ADMINISTRATIVE PROCEDURES

             The relief set forth on the following pages, numbered two (2) through twelve (12),
     is hereby ORDERED.




DATED: February 18, 2021




     119060605.v4
Case 21-10632-MBK          Doc 121     Filed 02/18/21 Entered 02/18/21 13:32:49              Desc Main
                                     Document      Page 2 of 12
 Page 2 of 12
 DEBTOR: L’Occitane, Inc.
 CASE NO: 21-10632-MBK
 CAPTION OF ORDER: ORDER ESTABLISHING CASE MANAGEMENT AND ADMINISTRATIVE
 PROCEDURES




                Upon consideration of the application (the “Application”) of the above-

     captioned debtor and debtor-in-possession (the “Debtor”) for entry of an order

     designating the within matter as a Complex Chapter 11 Case pursuant to General

     Order Governing Procedures for Complex Chapter 11 Cases (Eff. 12/01/09, Wizmur,

     J.), including Exhibit F (the “Complex Case Procedures Order”); and the Court having

     entered an Order Granting Complex Chapter 11 Treatment on January 28, 2021; and

     the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

     and the Standing Order of Reference to the Bankruptcy Court Under Title 11 dated as

     of September 18, 2012; and it appearing that the procedures set forth herein will

     enhance the efficient administration of this case; and it further appearing that the

     procedures set forth herein are consistent with and are authorized by the Complex

     Case Procedures Order; and the Court having determined that the relief set forth herein

     is in the best interests of the Debtor, its estate and creditors; and after due deliberation

     and sufficient cause appearing therefor;

                IT IS HEREBY ORDERED THAT:

                A.    Omnibus Hearing Dates

                      1.     The Court will conduct omnibus hearings every month in the

     Debtor’s Chapter 11 Case at 11:00 a.m. on the following dates: Wednesday, March 3,

     2021; Tuesday, March 30, 2021; Wednesday April 7, 2021 and Tuesday, April 27,

     2021 (collectively, the “Omnibus Hearing Dates” and each individually, an

     “Omnibus Hearing Date”). The Omnibus Hearing Dates shall be published on the

     Court’s website

 119060605.v4
Case 21-10632-MBK                 Doc 121     Filed 02/18/21 Entered 02/18/21 13:32:49             Desc Main
                                            Document      Page 3 of 12
 Page 3 of 12
 DEBTOR: L’Occitane, Inc.
 CASE NO: 21-10632-MBK
 CAPTION OF ORDER: ORDER ESTABLISHING CASE MANAGEMENT AND ADMINISTRATIVE
 PROCEDURES




     and    on       the        website   of   the   Debtor’s   claims   and    noticing   agent    at

     https://cases.stretto.com/L’Occitane.

                           2.       Additional Omnibus Hearing Dates may be scheduled by the

     Court, if necessary. To the extent possible, any matter requiring a hearing in this case

     shall be set for and be heard on an Omnibus Hearing Date, unless an alternative

     hearing date is approved by the Court for good cause shown. Nothing herein, however,

     shall affect any hearing date established prior to the entry of this Order.

                B.         Expedited Hearings

                           3.       If a party in interest has an emergency or other situation that it

     believes requires consideration on less than the 21-day notice required by D.N.J. LBR

     9013-2(a), such party shall file and serve a separate written application to shorten time

     in respect of the underlying motion in the form provided at D.N.J. LBR 9013-2(c).

                           4.       The Court will attempt to rule on any request for shortened time

     within twenty-four (24) hours of the time such request is presented. If the Court grants

     the request to shorten time, the underlying motion will be set for the next available

     Omnibus Hearing Date, or for such other shortened date approved by the Court.

                           5.       Requests for expedited hearings will only be granted under

     emergency or exigent circumstances.

                C.         Compliance With Terms Of Order Establishing Case Management And
                           Administrative Procedures

                           6.       If any party files papers that contravene the Omnibus Hearing

     Date procedures established herein such as by, among other things, setting a hearing

     for a date and time other than an Omnibus Hearing Date without an Order from this
 119060605.v4
Case 21-10632-MBK           Doc 121     Filed 02/18/21 Entered 02/18/21 13:32:49          Desc Main
                                      Document      Page 4 of 12
 Page 4 of 12
 DEBTOR: L’Occitane, Inc.
 CASE NO: 21-10632-MBK
 CAPTION OF ORDER: ORDER ESTABLISHING CASE MANAGEMENT AND ADMINISTRATIVE
 PROCEDURES


     Court authorizing such other hearing date for good cause, the Debtor’s counsel shall

     forward a copy of this Order to such person within three (3) business days of receipt of

     such filing.

                       7.    If the subject filing was made at least twenty-one (21) days

     before the next Omnibus Hearing Date, then the hearing on such filing shall be held on

     the next Omnibus Hearing Date. If the filing is less than twenty-one (21) days before

     the next Omnibus Hearing Date, then the hearing shall be set for the first Omnibus

     Hearing Date that allows for the required twenty-one (21) days’ notice.

                       8.    The movant must provide notice of the corrected hearing date to

     all affected parties and, thereafter, must file a certificate of service regarding the

     revised notice.

                D.     Noticing Procedures

                       9.    Unless otherwise ordered by the Court, all filings in this

     Debtor’s case shall be served by electronic mail upon the following entities

     (collectively, the “Core Service List”):


                              a.      The Office of the United States Trustee for the District
                                      of New Jersey, One Newark Center, Suite 2100,
                                      Newark, NJ 07102, Attn: Jeffrey M. Sponder, Esquire
                                      (jeffrey.m.sponder@usdoj.gov) and Lauren Bielskie,
                                      Esquire (lauren.bielskie@usdoj.gov);

                              b.      Counsel for the Debtor, FOX ROTHSCHILD LLP, 49
                                      Market Street, Morristown, NJ 07960 Attn: Mark E.
                                      Hall, Esquire (mhall@foxrothschild.com) and Michael
                                      R. Herz, Esquire (mherz@foxrothschild.com) and
                                      Martha B. Chovanes, Esquire, 2000 Market Street, 20th
                                      Floor, Philadelphia, PA 19103-3222
                                      (mchovanes@foxrothschild.com);

 119060605.v4
Case 21-10632-MBK         Doc 121     Filed 02/18/21 Entered 02/18/21 13:32:49             Desc Main
                                    Document      Page 5 of 12
 Page 5 of 12
 DEBTOR: L’Occitane, Inc.
 CASE NO: 21-10632-MBK
 CAPTION OF ORDER: ORDER ESTABLISHING CASE MANAGEMENT AND ADMINISTRATIVE
 PROCEDURES


                             c.     Counsel for the Official Committee of Unsecured
                                    Creditors (the “Committee”), COLE SCHOTZ, Court
                                    Plaza North, 25 Main Street, Hackensack, New Jersey
                                    07601     Attn:   Warren      A.   Usatine,    Esquire
                                    (wusatine@coleschotz.com) and Justin R. Alberto,
                                    Esquire (jalberto@coleschotz.com) and Seth Van Aalten,
                                    Esquire, 1325 Avenue of the Americas, 19th Floor, New
                                    York, NY 10019 (svaalten@coleschotz.com);

                             d.     Co-chairpersons of the Committee, (i) Simon Property
                                    Group, 225 W. Washington Street, Indianapolis, IN
                                    45204 Attn: Ronald Tucker, Esq. (rtucker@simon.com)
                                    and (ii) JTRE Holdings Attn: Steven Balasiano, Esq.
                                    (steven@balasianolaw.com);

                             e.     The Debtor, c/o Yann Tanini, Regional Managing
                                    Director, and Ross Novak, Vice President of Finance and
                                    Accounting, 111 West 33rd Street, 20th Floor, New York,
                                    NY 10120; and

                             f.     Any other party or person/entity the Court may direct.

                    10.     The Debtor’s counsel or counsel to the trustee, if one is

     appointed, must maintain the Core Service List and update it at least every fourteen

     (14) days during the first sixty (60) days of the case and at least every thirty (30) days

     thereafter.

                    11.     Such counsel also must file a Core Service List with the Court

     every time it is updated and make the list available on the website of the Debtor’s

     claims and noticing agent at https://cases.stretto.com/L’Occitane.

                    12.     In addition, the Debtor’s counsel (or counsel to the trustee, if

     one is appointed (the “Trustee”), shall also maintain and update a master service list

     (the “Master Service List”) which shall consist of the Core Service List and all other

     parties that have filed a notice of appearance and request for notices in this Debtor’s

     case. Service on the persons/entities listed on the Master Service List shall be made
 119060605.v4
Case 21-10632-MBK           Doc 121     Filed 02/18/21 Entered 02/18/21 13:32:49              Desc Main
                                      Document      Page 6 of 12
 Page 6 of 12
 DEBTOR: L’Occitane, Inc.
 CASE NO: 21-10632-MBK
 CAPTION OF ORDER: ORDER ESTABLISHING CASE MANAGEMENT AND ADMINISTRATIVE
 PROCEDURES


     only with respect to those matters enumerated in this Order. Debtor’s counsel must

     update the Master Service List at least every fourteen (14) days during the first sixty

     (60) days of the case and at least every thirty (30) days thereafter.

                      13.    Debtor’s counsel (or the Trustee’s counsel, as applicable) also

     must file the Master Service List with the Court each time it is updated and make the

     list available on the website of the Debtor’s claims and noticing agent at

     https://cases.stretto.com/L’Occitane.

                      14.    The certificate of service for each filing must be filed with the

     Court together with the complete service list that was utilized for a particular filing.

     Said certificate of service is not, however, to be served via hard copy on the recipients

     of the filing.

                      15.    Whether filed conventionally or electronically, summons and

     complaints, or the initiating motion in a contested matter, shall be served in hard copy

     format pursuant to Fed. R. Bankr. P. 7004 upon all parties having a particularized

     interest in the subject of the filing, as well as on parties on the Core Service List.

                      16.    All notices required by subdivisions (a)(2), (3) and (6) of Fed.

     R. Bankr. P. 2002 and by Fed. R. Bankr. P. 4001 shall be served upon:

                              a.      Each entity on the Core Service List;

                              b.      when the notice is of a proposed use, sale, lease or
                                      abandonment of property of the estate (or of a hearing
                                      thereon), each entity on the Master Service List and
                                      each entity having an interest in the property;

                              c.      when the notice relates to relief from the stay to take
                                      action against property of the Debtor’s estate, each
                                      entity having a lien, encumbrance or interest in the
                                      subject property;
 119060605.v4
Case 21-10632-MBK          Doc 121     Filed 02/18/21 Entered 02/18/21 13:32:49             Desc Main
                                     Document      Page 7 of 12
 Page 7 of 12
 DEBTOR: L’Occitane, Inc.
 CASE NO: 21-10632-MBK
 CAPTION OF ORDER: ORDER ESTABLISHING CASE MANAGEMENT AND ADMINISTRATIVE
 PROCEDURES


                             d.      when the notice relates to use of cash collateral or
                                     obtaining credit, each entity who has an interest in the
                                     cash collateral or each entity who has a lien or other
                                     interest in property on which a lien is proposed to be
                                     granted;

                             e.      when the notice is of a proposed compromise or
                                     settlement (or of a hearing thereon), each entity on the
                                     Master Service List and each entity who is a party to the
                                     compromise or settlement; and

                             f.      when the notice is of an application for compensation or
                                     reimbursement of expenses (or of a hearing thereon),
                                     each entity on the Master Service List and each
                                     professional seeking compensation or reimbursement
                                     whose retention in this case is authorized by the Court.


                E.   Negative Noticing Procedures

                     17.    Motions and applications may, in certain instances, be filed

     establishing a hearing date which shall be effective only if objections to the

     motion/application are timely filed and served.

                     18.    If no objections are timely filed and served pursuant to deadline

     established by the Federal Rules of Bankruptcy Procedure, this Order and/or the Local

     Bankruptcy Rules (which normally provide for the filing and service of an objection or

     other response at least 7 days prior to the return date of a motion, subject to entry of an

     order shortening time, and applications to employ professional persons, which normally

     require an objection to be asserted within 7 days of the filing of the application), except

     if the retention application is filed within the first 21 days of the filing of the case

     pursuant to D.N.J. LBR 2014-1(b)), the Court may enter an order granting the relief

     requested without further notice of hearing (“Negative Notice”). The notice of motion

     accompanying a motion on Negative Notice must specifically advise parties of the
 119060605.v4
Case 21-10632-MBK          Doc 121     Filed 02/18/21 Entered 02/18/21 13:32:49            Desc Main
                                     Document      Page 8 of 12
 Page 8 of 12
 DEBTOR: L’Occitane, Inc.
 CASE NO: 21-10632-MBK
 CAPTION OF ORDER: ORDER ESTABLISHING CASE MANAGEMENT AND ADMINISTRATIVE
 PROCEDURES


     objection deadline, and it also must inform the recipient that, if no objections are filed

     and served by the applicable deadline, the Court may enter an order granting the

     motion without further notice or hearing.

                     19.    Negative Notice may be used in connection with motions

     requesting the following types of relief:

                             a.      rejection of a non-residential real property lease or
                                     executory contract pursuant to 11 U.S.C. § 365;

                             b.      retention and employment of professionals pursuant to
                                     11 U.S.C. § 327 and Local Bankruptcy Rule 2014-1;

                             c.      extension of deadline to seek removal of actions
                                     pursuant to Bankruptcy Rule 9027;

                             d.      approval of sales of assets outside the ordinary course
                                     of business pursuant to 11 U.S.C. § 363 for a purchase
                                     price of $100,000.00 or less; and

                             e.      approval of settlements and compromises pursuant to
                                     Bankruptcy Rule 9019 where the settlement amount is
                                     less than $50,000.00.

                     20.    Nothing herein shall be construed to limit any party-in-interest’s

     ability to request approval to use Negative Notice procedures in connection with other

     types of motions that are not enumerated above.

                     21.    If an objection is timely filed and served to a motion on

     Negative Notice, a hearing will be scheduled for the next Omnibus Hearing Date,

     unless otherwise ordered by the Court.

                F.   Certification of No Objection

                     22.    After the objection date has passed with no objection filed or

     served to a motion filed on Negative Notice, counsel for the movant may file a

 119060605.v4
Case 21-10632-MBK           Doc 121     Filed 02/18/21 Entered 02/18/21 13:32:49            Desc Main
                                      Document      Page 9 of 12
 Page 9 of 12
 DEBTOR: L’Occitane, Inc.
 CASE NO: 21-10632-MBK
 CAPTION OF ORDER: ORDER ESTABLISHING CASE MANAGEMENT AND ADMINISTRATIVE
 PROCEDURES


     Certification of No Objection stating that no objection has been filed or served on the

     movant.

                     23.      By filing a Certification of No Objection, counsel for the movant

     is representing to the Court that the movant is unaware of any objection to the motion or

     application, and that counsel has reviewed the Court’s docket and no objection appears

     thereon.

                     24.      Upon receipt of a Certification of No Objection, the Court may

     enter the Order accompanying the motion (or application), without further pleading or

     hearing.

                     25.      Any scheduled hearing date shall, upon the entry of the Order,

     be cancelled without further notice.

                G.         Notice of Agenda

                     26.      The Debtor’ counsel shall file a proposed Notice of Agenda by

     no later than 12:00 p.m. on the date that is two (2) business days before each Omnibus

     Hearing Date.

                     27.      The Notice of Agenda shall list all resolved or continued

     matters first, ahead of any unresolved matters. Contested matters shall be listed in their

     order of docketing, and shall include their corresponding docket numbers.

                     28.      All amended Notices of Agenda shall restate the original Notice

     of Agenda and shall highlight all edits and additional information in boldface type.

                     29.      Simultaneously with filing the Notice of Agenda with the Court,

     the Notice of Agenda shall be served upon the Core Service List and all other parties


 119060605.v4
Case 21-10632-MBK          Doc 121 Filed 02/18/21 Entered 02/18/21 13:32:49               Desc Main
                                  Document    Page 10 of 12
 Page 10 of 12
 DEBTOR: L’Occitane, Inc.
 CASE NO: 21-10632-MBK
 CAPTION OF ORDER: ORDER ESTABLISHING CASE MANAGEMENT AND ADMINISTRATIVE
 PROCEDURES


     (or their counsel, if known) with a direct interest in any matter on the Notice of

     Agenda.

                     30.    For each motion listed, the Notice of Agenda shall indicate the

     movant/applicant, the nature of the motion and the docket number.

                     31.    Supporting papers filed by the movant/applicant shall be

     similarly denoted.

                     32.    For each motion/application, the Notice of Agenda shall list the

     objection deadline and any objections filed, including the docket numbers thereof, if

     available.

                     33.    For each motion/application, the Notice of Agenda shall

     indicate whether the matter is going forward, whether a continuance is requested (and

     any opposition to the continuance request, if known), whether any or all of the

     objections have been resolved and any other pertinent status information.

                     34.    When a matter in an adversary proceeding is scheduled, in

     addition to the information regularly given on the Notice of Agenda, the Notice of

     Agenda shall list the adversary proceeding number and the corresponding docket

     number for pleadings filed in the adversary proceeding.

                H.   Applications for Admission Pro Hac Vice

                     35.    Applications by non-resident attorneys for permission to

     practice before the Court in this case pro hac vice may not be set for hearing unless the

     Court requests otherwise. Such applications may be granted by the Court unless timely

     objections are filed thereto. Pro hac vice applications must be served to parties on the

     Core Service List.
 119060605.v4
Case 21-10632-MBK          Doc 121 Filed 02/18/21 Entered 02/18/21 13:32:49                Desc Main
                                  Document    Page 11 of 12
 Page 11 of 12
 DEBTOR: L’Occitane, Inc.
 CASE NO: 21-10632-MBK
 CAPTION OF ORDER: ORDER ESTABLISHING CASE MANAGEMENT AND ADMINISTRATIVE
 PROCEDURES


                     36.    Notwithstanding any attorney’s admission pro hac vice, the

     Court will require all parties to obtain local counsel in accordance with the District of

     New Jersey Local District Court Rules and the Local Bankruptcy Rules.

                I.   Electronic Filing Procedures

                     37.    Pursuant     to   this   Court’s   General   Order   Authorizing

     Administrative Procedures for the Electronic Filing Signing and Verification of

     Documents, dated March 27, 2002 and D.N.J. L.B.R. 5005-1, except with regard to

     documents which may be filed under seal, unless good cause can be demonstrated and

     established to the contrary at the return date on the hearing(s), all motions, pleadings,

     memoranda of law or other documents to be filed with the Court herein shall be filed

     electronically on the Court’s Electronic Filing System.

                     38.    Notwithstanding the above, the Office of the United States

     Trustee for Region III - New Jersey requires service upon it of the following

     documents in hard copy format regardless of whether it receives same electronically:

                             a.       the Debtor’s Petition;

                             b.       the Debtor’s Schedules and Statement of Financial
                                      Affairs;

                             c.       any Chapter 11 Plan and Disclosure Statement;

                             d.       Fee applications;

                             e.       all First Day Matters and supporting pleadings and
                                      documents thereto; and

                             f.       Monthly Operating Reports.

                J.   Mailing Matrix



 119060605.v4
Case 21-10632-MBK           Doc 121 Filed 02/18/21 Entered 02/18/21 13:32:49             Desc Main
                                   Document    Page 12 of 12
 Page 12 of 12
 DEBTOR: L’Occitane, Inc.
 CASE NO: 21-10632-MBK
 CAPTION OF ORDER: ORDER ESTABLISHING CASE MANAGEMENT AND ADMINISTRATIVE
 PROCEDURES


                     39.     Any mailing matrix submitted electronically shall be prepared in

     accordance with D.N.J. LBR 1007-1.

                K.   Other Administrative Issues

                     40.     Any party may apply at any time for reconsideration or

     modification of this Order. Service of said application shall be made to parties on the

     Master Service List.

                     41.     The Court may amend this Order from time to time as is

     necessary.

                L.   Service of this Order

                     42.     The Debtor’s counsel shall serve a copy of this Order on all

     parties on the Master Service List by regular mail within seven (7) days hereof.




 119060605.v4
